            Case 2:14-cr-20096-JAR Document 678 Filed 08/31/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                        Case No. 14-20096-JAR-9

 JUAN CARLOS ALVAREZ,

               Defendant.



             ORDER DISMISSING MOTION FOR COMPASSIONATE RELEASE

       This matter comes before the Court on Defendant Juan Carlos Alvarez’s pro se letter

(Doc. 673) requesting compassionate release. For the reasons explained below, the Court

dismisses Alvarez’s motion for lack of jurisdiction.

I.     Background

       On March 29, 2016, Alvarez pleaded guilty to one count of conspiracy to distribute and

possess with intent to distribute more than five grams of methamphetamine in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B), and 846 pursuant to a Fed. R. Crim. P. 11(c)(1)(C) agreement.1

On June 15, 2016, this Court sentenced Alvarez to a 96-month term of imprisonment, a 48-

month term of supervised release, and a $100 special assessment.2 Alvarez is currently

incarcerated at Marion United States Penitentiary (“USP”) in Illinois. The Bureau of Prisons

(“BOP”) reports 138 inmates at that facility have tested positive for COVID-19, 555 inmates




       1
           Doc. 234.
       2
           Doc. 331.




                                                1
            Case 2:14-cr-20096-JAR Document 678 Filed 08/31/20 Page 2 of 4




have been tested, and one test remains pending.3 Alvarez is thirty-two years old, and his

projected release date from the BOP is December 5, 2021.

        On July 24, 2020, Alvarez filed a motion requesting compassionate release because of the

risk posed by COVID-19. He also references an injury to his nose he sustained after being

assaulted by other inmates. Alvarez states he has difficulty breathing, and that he has had delays

in receiving treatment at Marion USP because of COVID-19.

        Under Standing Order 19-1, the Federal Public Defender (“FPD”) was appointed to

represent indigent defendants who may qualify to seek compassionate release under section

603(b) of the First Step Act. That Order was supplemented by Administrative Order 20-8, which

established procedures to address motions brought on grounds related to the COVID-19

pandemic. Under that Order, the FPD shall notify the court within 15 days of any pro se

individual filing a compassionate release motion whether it intends to enter an appearance on

behalf of the defendant, or whether it seeks additional time to make such determination. The

time to do so has expired, and the FPD has not entered an appearance or sought additional time

in this case. Accordingly, Alvarez’s motion proceeds pro se.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”4 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to




        3
          Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last accessed Aug. 28, 2020).
        4
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).




                                                         2
             Case 2:14-cr-20096-JAR Document 678 Filed 08/31/20 Page 3 of 4




move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.5 But a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. . . .”6 Unless a defendant meets this exhaustion requirement, the court lacks

jurisdiction to modify the sentence or grant relief.7

III.    Discussion

        In this case, Alvarez does not make any allegations regarding attempts to seek or exhaust

administrative remedies. He does not indicate that he requested the BOP to bring a motion on

his behalf, nor that he requested compassionate release from the Warden at Marion USP and 30

days have passed since making the request. Thus, neither condition of § 3582(c) is met.

        Given the Court’s conclusion that Alvarez has not exhausted his administrative remedies

and that it consequently does not have jurisdiction over his motion, it does not decide whether he

has established “extraordinary and compelling reasons” for his release. Though the Court is

sympathetic to Alvarez’s health issues, difficulties receiving medical treatment, and the exigent

circumstances surrounding the pandemic, it “may not take action where it lacks statutory



        5
            First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
        6
            18 U.S.C. § 3582(c)(1)(A).
          7
            United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); see also United States v. Read-Forbes, No. 12-20099-KHV, --- F. Supp. 3d -
--, 2020 WL 1888856, at *3–4 (D. Kan. Apr. 16, 2020) (analyzing the text, context, and historical treatment of §
3582(c)’s subsections to determine the exhaustion requirement is jurisdictional). Cf. United States v. Younger, No.
16-40012-DDC, 2020 WL 3429490, at *3 (D. Kan. June 23, 2020) (reasoning that, absent direct guidance from the
Tenth Circuit, the Sixth Circuit’s approach articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is
“highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).




                                                           3
            Case 2:14-cr-20096-JAR Document 678 Filed 08/31/20 Page 4 of 4




authorization to do so.”8 Accordingly, the Court lacks jurisdiction over Alvarez’s request and his

motion (Doc. 673) is DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated: August 31, 2020

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




       8
           United States v. Perry, No. 18-CR-00480-PAB, 2020 WL 1676773, at *2 (D. Colo. Apr. 3, 2020).




                                                       4
